

115 S24 IS: To expand eligibility for hospital care and medical services under section 101 of the Veterans Access, Choice, and Accountability Act of 2014 to include veterans who are age 75 or older, and for other purposes.
U.S. Senate
2017-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 24IN THE SENATE OF THE UNITED STATESJanuary 4, 2017Mr. Cassidy introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo expand eligibility for hospital care and medical services under section 101 of the Veterans
			 Access, Choice, and Accountability Act of 2014 to include veterans who are
			 age 75 or older, and for other purposes.
	
		1.Expansion of eligibility under Veterans Choice Program to include veterans age 75 or older
 (a)In generalSubsection (b)(2) of section 101 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) is amended—
 (1)in subparagraph (C)(ii), by striking ; or and inserting a semicolon; (2)in subparagraph (D)(ii)(II)(dd), by striking the period at the end and inserting ; or; and
 (3)by adding at the end the following new subparagraph:  (E)is age 75 or older..
				(b)Conforming amendments
 (1)Information on availability of careSubsection (g)(3) of such section is amended by striking or (D) and inserting (D), or (E). (2)ReportSubsection (q)(2)(A) of such section is amended—
 (A)in clause (iii), by striking ; and and inserting a semicolon; (B)in clause (iv), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following new clause:  (v)eligible veterans described in subsection (b)(2)(E)..